      Case: 1:19-cv-02105-JG Doc #: 16 Filed: 03/12/20 1 of 1. PageID #: 102



MINUTES OF PROCEEDINGS



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO



                                            Date:             3/12/2020
                                            Judge:            James S. Gwin
                                            Case No.:         1:19-cr-02105
                                            Court Reporter:   None



MICHAEL THREAT, ET AL.,              )
                                     )
      Plaintiff,                     )
                                     )
vs.                                  )
                                     )
CITY OF CLEVELAND, ET AL.,           )
                                     )
      Defendant.                     )




MATTERS CONSIDERED: Case Management Conference Held.



TOTAL TIME: 30 minutes                            s/   Kayla Sartschev
                                                  Courtroom Deputy Clerk
